 ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.403Albuquerque Division,ACF Industries,Incorporated'andInter-national Association of Machinists,AFL-CIO, Petitioner.CaseNo. 28-RC-1078.2December 12, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer James W.Mast.The Hearing Officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce withinthe meaning ofthe Act.2.The labor organizations involvedclaim to represent certain em-ployees of the Employer.'3.A question affecting commerce existsconcerning the representa-tion of the employees of the Employer within the meaningof Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit.The Petitioner seeks a unit composed of all salaried office and plantclerical employees at the Employer's Albuquerque Division.' Itwould also include certain clerical employees working at the Em-ployer'sMercury test site, but would exclude the clerical employeesworking at the Employer's field procurementoffices inIndianapolis,Indiana, and Los Angeles, California.With a few exceptions as tocertain named individuals, the Intervenor takes thesame position asthe Petitioner with respect to the unit questions.The Employer takesthe position that the appropriate unit should be composed of all officeclerical,plant clerical, so-called "technical-clerical," and technicalemployees at the Albuquerque Division. It would exclude the clericalThe Employer's name appears as amended at the hearing.2In a companion case, Case No. 28-RC-1081,the Petitioner had sought a unit composedof all technical employees at the Employer'sAlbuquerque,New Mexico,Division, and atitsMercury,Nevada, test site.During the course of the hearing,however, and before anyevidence had been presented with regard to the petition in that case,the Petitioner soughtpermission of the Regional Director for the Twenty-eighth Region to withdraw the petitionfor technical employees.As the Petitioner had taken no action inconsistent with its re-quest, and because the Employer withdrew its initial objection to such withdrawal, theRegional Director on May 22, 1963,granted the request and severed Case No 28=RC-1081from Case No 28-RC-1078.Consequently,this decision only deals with the latter petition.8Office Employees International Union, Local 251, AFL-CIO,was allowed to intervenein Case No.28-RC-1078 on tke basis of a showing of interest4 There are some hourly clerical employees who are represented in another unit.When-ever we speak of clerical employees herein, we are speaking only of those sought by thePetitioner,i.e., the salaried clerical employees.145 NLRB No. 40. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at the Mercury, Nevada, test site, and at the Indianapolisand Los Angelesoffices.'The clerical employees, whom the Petitioner seeks at the Employer'sAlbuquerque Division, work in four separate locations in and nearAlbuquerque.The main facilities are located in South Albuquerque;the San Pedro and Menaul facilities are located in Albuquerque, butabout 7 miles from themainfacilities; and the Alameda facilities arelocated 7 miles north of Albuquerque and about 16 miles from themain facilities.The Mercury (Nevada) test site, herein called NTS,is located (approximately 590 miles from Albuquerque.No one ob-jects to grouping the Alameda, San Pedro, Menaul, and main Albu-querque facilities into one unit.The Employer, however, objects toincluding the clerical employees located at NTS.Although NTS employees are paid from a central office in Albu-querque and are considered part of the Albuquerque Division, and theproject manager there makes periodic reports to the Rover programmanager in Albuquerque, NTS is autonomous in its daily operations.Mr. Sloan, as manager of NTS,exercisesindependent judgment asto the daily direction and operation of the test site, and he reportsdaily problems to representatives of the Los Alamos scientific labora-tory.Hiring sand termination of employees for NTS is done inde-pendently of Albuquerque supervision, and, although employees fromAlbuquerque are occasionally and sporadically allowed to transferto NTS, it is rare that any are allowed to go to Albuquerque fromNTS.NTS has its own in-plant promotion system and a separatesalary structure.Although NTS is the testing ground for projectsmapped out in Albuquerque, the testing is a separate and distinctphase of the Mercury project, the operations performed differ fromthose in Albuquerque, and NTS does not depend upon Albuquerquefor the performance of its daily operations.Of the several bargain-ing units presently existing at ACF Industries, none includes em-ployees located at NTS, but rather are limited to employees in theAlbuquerque operations.In view of these facts, we find that a unitlimited to the Alameda, San Pedro, Menaul, and main Albuquerquefacilities is appropriate, and we shall hence exclude the clerical em-ployees at the NTS facilities.The Petitioner and Intervenor seek to represent a unit composedof all salaried office and plant clerical employees, excluding all techni-cal employees.Among the classifications of employees sought by thePetitioner and Intervenor are certain classifications which the Em-ployer calls the "normal office-administrative,and production-support"clerical employees.It contends that these technical-clerical employ-IsIn view of the agreement of the parties to exclude the clerical employees in theIndianapolis and Los Angeles offices, and since the record supports their position, we shallexclude these employees. ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.405ees perform a function which, although clerical, directly serves thetechnical employees, with whom they work, and whom they assist, andthat the interests of this group are therefore more closely allied withthe interests of the technical employees. It contends that any unitwhich includes the technical-clerical employees should also includethe technicals.In summary, the Employer's unit contentions are: (1) the only ap-propriate unit would be one composed of all salaried office and plantclerical employees, including the technical-clericals plus the technicalemployees; or (2) if the Board should disagree with this position andgrant the request for "office and plant clericals," such unit should notinclude the technical-clerical employees; or (3) even if the Boardshould deem it appropriate to include the technical-clerical employees,it should exclude certain classifications of employees (discussedbelow) which it contends are technical employees, and which thePetitioner and Intervenor contend are office or plant clericals.InThe Sheffield Corporation,134 NLRB 1101,. the Board aban-doned its previous practice of automatically excluding technical em-ployees from production and maintenance units whenever any partyobjected to their inclusion, and decided that henceforth it would makea pragmatic judgment in each case, based upon an analysis of all fac-tors which would tend to show where the community of interests lie.The Board subsequently decided to follow this same line of approachin cases where any party objects to the inclusion of technical em-ployees in a unit of office and plant clerical employees 6In the overall scheme of the Albuquerque facilities, all salaried em-ployees, including professional, technical, plant clerical, and officeclerical employees, work together on "projects," i.e., the Employer'sproduct is actually "projects," and while working to complete a proj-ect, all employees, but especially the salaried employees, deal withdata pertaining to that particular project.The engineers, draftsmen,designers, etc., work with the production planners and schedulinganalysts in order to get a project moving; the illustrators, artists,estimators, tool engineers, plastics engineers, etc., carry the projectforward toward final production; and all this time the clerical em-ployees are working with and expediting data of a technical naturedealing with planning, scheduling, and coordinating the project dates,and are recording project results.Many of the plant and office clerical employees must learn to usespecial typewriters in order to type out reports dealing with technicaldata.For the most part, of course, all clerical employees must be-come familiar with new and sometimes complex terms, symbols, andmethods, of, recordation.However, none of the clerical employees'jobs require an educational background of more than a high school°SeeThe Budd Company, Automotive Division,Gary Plant,136 NLRB 1153 406DECISIONSOF NATIONALLABOR RELATIONS BOARDdiploma, and it takes on an average from 6 weeks to 6 months,on-the-job training for a clerical employee to learn his function ade-quately.On the other hand, the technical employees must either havea background of specialized education beyond high school, or mustundergo extensive specialized on-the-job training plus completion of'employer-sponsored specialized schooling.Although any clericalemployee who qualifies has the opportunity to take these specialcourses, he cannot, as a rule, step up to a technical job solely on thebasis of his on-the-job clerical experience.Although many of the clericals are supervised directly by eithertechnical or professional employees, their job function is neverthelessstrictly clerical by nature, and does not require the training that isrequired of technical employees.Clerical employees are paid underthe same salary grade scale as technical employees; however, technicalemployees are at the top of 'the scale, and are paid salaries which themost senior of the clerical employees cannot reach. In view of allthese factors, we find that the so-called technical-clerical employees'interests are more closely allied with those of the office and plantclerical employees than with the technicals.Although there appears some reason for finding appropriate a unitincluding technical employees with the office and plant clerical em-ployees, the Board is satisfied that the separate functions and interestsof the office and plant clerical employees, on the one hand, and thetechnical employees on the other, create a separate and distinct com-munity of interest for the clerical employees.We are not convincedthat the overall unit is the only appropriate unit, as the Employercontends, and we find that a unit of office and plant clerical employees,including the technical-clerical employees, is also appropriate?Weshall now proceed to define the appropriate unit, department bydepartment.Department 203-store and yards:We shall include in the unit thedispatcher, the inventory records analysts, and the stock analysts, inview of the parties' stipulation that these employees are plant clericals.The Petitioner 8 contends that the chief receiving clerk is a plantclerical and not a supervisor, while the Employer contends he is asupervisor.The record shows that this man does not have the au-thority to hire, fire, or effectively recommend same, and only occa-sionally takes over routine direction when the foreman is absent.We find that he is not a supervisor and shall include him. The Peti-tioner contends that the supervisor, stores inventory control should beincluded.In the absence of any conclusive evidence as to his duties,we shall allow him to vote subject to challenge.'rConsistent with past practice, we are allowingoffice andplant clerical employees to-gether in one unit inview of theagreementof the parties.SeeThe Budd Company,AutomotiveDivision, Gary Plant,supra.sUnless otherwisespecified, the Intervenor's contentions are the same as Petitioner's. ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.407The Employer contends that the secretary, department head andthe secretary-stenographers should be excluded as confidential em-ployees.The record shows that, although the secretary-stenographershave access to some confidential material, and the men whom theyassist aresometimes called upon to testify to the competence of em-ployees in their department, these men do not determine, formulate,and effectuate management policy in the field of labor relations.Hence, we find that secretary-stenographers are not confidential em-ployees, and shall include them in the unit .9As to the secretary, department head in this department,as in alldepartments, record testimonyis sparseas to the duties of the menfor whom they work.With respect to some departments, testimonyseems to indicate that these men do formulate, determine, and effectuatemanagement policy as to labor relations; but, as to most departments,testimony is conflicting and incomplete.On the basis of these some-what conclusionary and conflicting statements, we cannot determinewhich of the employees are confidential, and which are not, andhence we shall allow secretary, department heads to vote subject tochallenge."Department 111-programing:We shall include the Flexowriteroperators, and typists, in view of the parties' stipulation that theseemployees are office clerical employees."We shall also include thetechnical report typists, as their work, although dealing with some-what more technical data than the regular typists, is admittedlyclericalin nature and requires only a short on-the-job training.The Petitioner contends that the scheduling analystsand seniorscheduling analystsare office clericalemployees; the Employer con-tends they are technical employees.These employees attend planningcommitteemeetings with technical and professional employees; theyexerciseindependent judgment as to the coordinating of time sched-ules, "justification" reports, etc., and their job requires a substantial9SeeGeneralMotors Corporation,Packard Electric Division,134 NLRB 1107;TheB. F. Goodrich Company,115 NLRB 722.We find these facts to be true of all thestenographers and secretary-stenographers who the Employer contends are confidentialemployees,and we shall therefore include those classifications in all departments in theunit,with the exception of foursecretary-stenographers in department 107, discussed be-low.The secretary-stenographer in department 112, and the secretary in department 305,are being allowed to vote subjectto challenge.11 Those allowedto vote subject to challenge are secretary,department heads in depart-ments 203,111, 542, 305,114, 201,204, 541, 543,101, 102, 104,106, 108, 112, 401, 431,434, 441, and 451.The partiesstipulatedto exclude as a confidential employee thesecretary,department head in department 107, and stipulated to exclude the whole ofdepartment 109.11 The parties further stipulated that the Flexowriter operators in departments 101, 106,and 303 areoffice clerical employees,and we shall includethem.However, the Employercontends that the Flexowriters in department 204 are technical-clerical employees whoshould be excluded.We do not agree;we see no distinctionbetween the dutiesof theseemployees and the duties of those in the same classification in departments101, 111, 106,and 303, and hence we shall also include the Flexowriter operators in department 204, inaccordance with our findingthat technical-clerical employees are to be included. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of specialized training.We find these employees to be technicalemployees, and shall exclude them from the unit.'2The Petitioner also contends that the engineering estimators andsenior engineering estimators are office clerical employees, while theEmployer would have us find them to be technical employees. Theseemployees are required to have a background of specialized tradeschool training, and must spend an appreciable period of time inlearning machine methods, speeds, and capabilities in order to per-form their estimating function.We find these employees to betechnical employees, and shall exclude them from the unit.The parties further stipulated that the technical writers and seniortechnical writers are professional employees.The Petitioner contendsthat the technical artists and technical illustrators are professional em-ployees, while the Employer and Intervenor contend they are technicalemployees.Without deciding this dispute, we shall exclude them fromthe unit.The classification of network coordinator analyst was vacant at thetime of the hearing, and record evidence is not sufficient to determinewhether it is a clerical, technical, or professional classification.Therefore, if the classification is filled at the time the eligibility listis drawn, we shall allow the employee(s) to vote subject to challenge.Department 542-product engineering :The Petitioner contendsthat the secretary-stenographers, stenographers, typists, document con-trol clerks, and the supervisor, engineering records control are officeclerical employees,13 and that the engineering clerks and senior engi-neering clerks are plant clerical employees.The Employer admitsthat these employees perform clerical functions, but contends thatthey are technical-clerical employees who should be grouped withtechnical employees rather than with office and plant clerical em-ployees.For reasons stated hereinabove, and because they performstrictly clerical work, we find that these employees are appropriatelyincluded in a unit of office and plant clerical employees.1412Cf.Kearney &Trecker Corporation,121 NLRB 817.13 The partiesstipulated that the supervisor,engineering records control is not asupervisor.14 The partiesstipulated that the engineering clerks and senior engineering clerks indepartment 541 are plant clericalemployees.In departments 304 and 543, there aresenior engineeringclerks only ;in 304 it was stipulatedthatthese clerks are plant cleri-cals;In 543 it was stipulated that one suchclerk is an office clericalbut theparties dis-agree as towhether another is plant oroffice clerical.The Employer contends that theseclassifications in departments 301, 302,303, 401, 431,434, 441, and451 are technical clerical employees,whereas the Petitioner contends thatthose in departments 301 and 302are plant clerical employees and those in departments303, 401, 431, 434, 441,and 451 are office clerical employees.On the basis of the briefsand the entire record, wesee no distinctionbetween theduties of the engineering clerksand senior engineering clerks in department 542 and the various other departments justnamed.Hence,without deciding in which departments they are plantclerical employees,or in which they are officeclericals,we conclude that the engineering clerks and seniorengineering clerks in all of the departments named are clerical employees whom we shall ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.409The Petitioner, in summing up its position at the hearing, statesthat it also seeks to include the standards and specifications analysts.However, during the hearing, it took the position that this was aprofessional category, while the Employer contends that it is a tech-nical category.On the basis of the record, we shall exclude theseemployees as technical employees.The Petitioner seeks to includethe storekeeper, product engineering, and record testimony shows thecategory to be plant clerical.However, it further shows that theonly employee presently in that classification is performing a differentjob, and that, presently, there is no storekeeper in the department.If,at the time the eligibility list is drawn up, there is a storekeeper em-ployed in Albuquerque, he shall be included.The parties stipulated that the general foreman, tool cribs, andforeman, tool cribs, are supervisors within the meaning of the Act,and that the associate electronics engineer, associate design engineer,tool engineer, technical writers, and process engineer are professionalswithin the meaning of the Act.The Employer contends that thedraftsmen, engineering data procedures analysts, and draftingcheckers are technical employees, while the Petitioner contends theyare professional employees.Without deciding the dispute, we shallexclude them.Department 302-vendor inspector:The parties stipulated thatthose holding the titles of supervisors of quality control records, non-destructive testing, technical testing, field inspection, and vendor in-spection are supervisors within the meaning of the Act.The Peti-tioner seeks to include the certification clerks as office clericalemployees.The Employer contends they are technical-clerical em-ployees.For reasons stated above, we find them to be clerical em-ployees whose interests are most closely allied with the other clericalemployees in the unit herein found appropriate, and we shall includethem.It was further stipulated that the associate chemicalengineer, as-sociatemetallurgical engineer, metallurgical engineer, and test engi-neer are professional employees within the meaning of the Act, andthat the test technicians and field inspection representative are tech-nical employees who should be excluded.include in the unit.See,e.g.,Waldorf Instrument Company,Division of F. C. Huyck &Sons,122 NLRB 803. Note below, the special treatment of these classifications in depart-ment 201.As stated above, the parties stipulated that the typists in department 111 are officeclerical employees.They further stipulated that typists in departments 543, 101, 102, 106,107, and 108 are office clerical employees.The Petitioner contends that the typists indepartments 302, 303, 304,401, 431,and 451 are also office clerical employees,while theEmployer takes no position as to department 401, but contends that typists in the otherdepartments are technical-clerical employees.For the general reasons stated above withregard to so-called technical-clerical employees,and because we see no significant distinctionbetween the duties of typists in department 542 and the various other departments justnamed, we find that the typists in all departments are office clerical employees whom weshall include in the unit. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartment 303-quality control and inspection:The parties stip-ulatedthat the supervisor, quality controlrecords is a supervisorwithin the meaning of the Act, and that the quality control engineerand senior quality control engineer are professional employees withinthe meaning of the Act.We need not decide the dispute as to whetherthe associate quality control engineers and quality control analysts areprofessional or technical employees, for we would exclude them oneither basis.The Petitioner would include the records clerks as office clericalemployees, while the Employer contends they are technical-clericalemployees.As their work is admittedly clerical in nature, and re-quires no extensive specialized background or training, we find themto be clerical employees whom we shall include in the unit.Department 304-standards laboratory:The parties stipulated thatthe storekeeper gauges is a plant clerical employee, and that therecords clerks in this department are office clerical employees.Theyfurther stipulated that the supervisor, standards laboratory, the super-visor, tools and gauges, and the general supervisor,standards labora-tory are supervisors within the meaning of the Act, and that thesenior standards technicians and senior tool and gauge techniciansare technical employees.Although the Petitioner at the close of the hearing included thefield inspection representatives for the Fort Worth, Texas, and Albu-querque areas in its unit request, during the hearing it stipulatedon the basis of record testimony to exclude them as technical em-ployees and hence we shall exclude them.Department 305-administration of qualitycontrol and inspection:The parties stipulated that the switchboard operator is an office clericalemployee, and that the technical specialists are technical employees.The Petitioner contends that the file clerks are office clerical em-ployees, while the Employer would exclude them as technical-clericalemployees.We find that the file clerks are clerical employees, andshall include them in the unit.The Employer contends that the secretary-stenographeris a confi-dential employee.As the record is silent as to the duties of thesecretary-stenographer in this department, we shall allow her to votesubject to challenge.Department 114-data processing:The parties stipulated that themachine operators, data transmission equipment operators, data proc-essing clerks, and keypunch operators are office clerical employees,and hence we shall include them.The Petitioner would also include the senior machine operators,data control editors, and machine technicians as office clericals, whilethe Employer contends they are technical employees.The seniormachine operators receive a slightly higher salary than do the machine ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.411operators, and they are responsible for the ultimate efficiency andaccuracy of reports emanating from their work section.Their pro-motion to this job is based upon on-the-job experience.However, itdoes not appear that their job requires any formal or specializedtraining, nor that their work requires the exercise of independentjudgment.Hence, we shall include them as office clerical employees.The machine technicians must have a thorough understanding of thefunctions of the machines with which they work. They exerciseindependent judgment in the wiring and operation of their machines,and they are required to have specialized training over a long periodof time.Data control editors are required to have 2 years of special-ized training, plus 3 to 5 years of experience at ACF Industries.They must have some knowledge of accounting, and they exerciseindependent judgment in performing their function.We find thatthe machine technicians and data control editor are technical em-ployees, and shall exclude them from the unit.At the time of the hearing, the Employer contemplated adding theclassification of Honeywell operators to its operations.Although itis not clear from the record, it seems that the Petitioner contendsthey should be included as office clerical employees, while the Em-ployer would exclude them as technical employees.As the recordevidence affords an insufficient basis for a decision, we hereby directthat, if there are any Honeywell operators at the time the eligibilitylist is drawn up, they shall be allowed to vote subject to challenge.Department 204-manufacturing capabilities :The parties stipu-lated that the associate design engineers, design engineers, and processengineers are professional employees within the meaning of the Act.The Petitioner seeks to include the standards and specifications ana-lyst,while the Employer contends he is a technical employee.Thisemployee was transferred from department 542, and the Petitionercontends that the standards and specifications analysts in that depart-ment are professional employees.We see no distinction between theduties of this classification in department 542 and this department.Without deciding whether this is a technical or professional classi-fication, we find that this employee is not a clerical employee, andshould be excluded.Department 541-production:The Employer contends that theprocess engineer is a technical employee, while the Petitioner contendshe is a professional employee.Although we note that we see nodistinction between the process engineer's duties in this departmentand department 204, where the parties were in agreement that theprocess engineer is a professional, we shall exclude the process engi-neer in this department without deciding whether he is a technicalor a professional employee. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartment 543-product, planning, and control:The parties stip-ulated that the keypunch operators and production control clerks areoffice clerical employees. It was further agreed that the productioncoordinators and contract print machine operators are clerical em-ployees who should be included in the unit; however, there was dis-agreement as to whether these employees are office or plant clericalemployees.However, as we are finding appropriate a unit of officeand plant clericals together, we need not decide this dispute, but shallsimply include them in the unit.Although the Petitioner listed the program schedulers among theclassifications it seeks to include, there was no evidence taken as tothat classification, and the organizational chart shows that there wereno such employees working at the time of the hearing.Hence, shouldthere be any program schedulers employed at the time the eligibilitylist is drawn up, they shall be allowed to vote subject to challenge.The Employer contends that the machine load coordinator is 'a tech-nical-clerical employee who should be excluded, while the Petitionerwould include him as an office clerical.As found above with regardto these categories, we shall include him in the unit found appropriate.The Petitioner contends that the production planners, assistant pro-duction planners, and production schedulers are office clerical employ-ees, while the Employer contends they are technical employees.Theproduction schedulers and production planners are required to havea background of a high school diploma, plus 2 to 3 years of specializedcourses offered by the Employer in subjects such as blueprinting andmachine loading methods and analysis.The assistant productionplanners must qualify with a background of a high school diploma,plus at least a year of such specialized courses and they qualify tomove into either production planners jobs or production schedulersjobs after 1 to 2 years of further study and on-the-job training. Inview of the long and specialized training necessary for these jobs,and also in view of the fact that employees in these classificationsreceive salaries higher than the average clerical employee included inthe unit, we find that the production planners, assistant productionplanners, and production schedulers are technical employees, and weshall exclude them from the unit.The parties further stipulated that supervisors of lift-truck opera-tors,production stores, production schedulers, production control,production planners, the general supervisor, production planning andcontrol, the storekeeper, production stores, and the foremen of shopexpediters and warehouse and receiving are supervisors within themeaning of the Act. The Employer contends that the supervisor,shop schedules is also a supervisor within the meaning of the Act. ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.413On the basis of the sparse evidence in the record, we cannot decidethe status of this individual, and hence shall allow him to vote subjectto challenge.Department 101-financial accounts:The parties stipulated thatthe accounting clerks are office clerical employees who should be in-cluded.It was further stipulated that the supervisors of accounting,payrolls, and fiscal accounting are supervisors within the meaning ofthe Act and that the accountants and associate accountants are pro-fessional employees within the meaning of the Act.The Employercontends that the senior accounting clerks are supervisors, while thePetitioner contends they are not.There is no evidence in the recordto indicate that these employees possess any of the indicia of super-visory authority, and, in view of the fact that there are 10 senioraccounting clerks and only 17 accounting clerks, we find that thesenior accounting clerks are not supervisors, and shall include themin the unit.Department 102-budget and cost accounting:The parties stipu-lated that the accounting clerks and senior accounting clerks in thisdepartment are office clerical employees who should be included inthe unit.It was further stipulated that the accountants and associateaccountants are professional employees within the meaning of theAct.Department 103-plant manager and general administration:Itwas stipulated that the secretary-executive in this department is aconfidential employee who should be excluded, and that the recep-tionist is an office clerical employee who should be included.Department 104-internal audit:The parties stipulated that theauditors, senior auditors, and associate auditors are professional em-ployees within the meaning of the Act.Department 106-office services:The parties stipulated that thecontract print machine operators, records control clerks, chief recordscontrol clerks, office equipment control clerks, chauffeur, file clerks,messengers, and switchboard operators are office clerical employees.The Employer contends that the document control clerks and chiefdocuments control clerks are technical employees.We find nothingin the training, requirements, or nature of the duties of these em-ployees which would warrant such a finding.Their work is essen-tially clerical, and we shall include them in the unit.The Employer contends that the senior switchboard operator is asupervisor.We agree.The record shows that this employee inter-views applicants, makes effective recommendations as to hiring andfiring, grants time off, submits performance ratings for those underher control, has a separate desk, assigns work, etc.We find her to.be a supervisor within the meaning of the Act, and shall exclude herfrom the unit. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated that four of the five offset duplicating ma-chine operators employed at the time of the hearing are office clericalemployees.The Employer contends that the other one is a technicalemployee because he is taking special courses which will qualify himfor an admittedly technical job.So long as he remains in the classi-fication of offset duplicating machine operator, he shall be includedin the unit.The Employer contends that the senior offset duplicatingmachine operator is a confidential employee because, on occasion, heprints labor contracts on his machine.Since he does not act in aconfidential capacity to anyone who formulates, determines, and effec-tuates management policy as to labor relations, we find that he isnot a confidential employee, and shall include him.15The Employer contends that the technical assistant, microfilm op-erations is a technical employee, while the Petitioner contends he isan office clerical.In order to perform the duties attendant upon himin the Employer's operations, this employee was required to have ahigh school diploma, plus at least 1 year of specialized schooling inmicrofilming techniques, and approximately 1 year's experience inmicrolab work.We find that he is a technical employee, and shallexclude him from the unit 16The parties further stipulated that the senior chauffeur should beexcluded as a confidential employee; that the technical librarian is aprofessional employee within the meaning of the Act; and that thesupervisors of duplicating machine operation, microfilm operations,and document control are supervisors within the meaning of the Act.Department 108-purchasing:The parties stipulated that the pur-chasing assistants, traffic clerks, and receptionist are office clerical em-ployees.Although, during the course of the hearing, the Petitionercontended that the supervisor, traffic, is an office clerical employee whoshould be included in the unit, it did not include him on its list sub-mitted at the close of hearing.Record evidence is too sparse uponwhich to make a decision as to this individual's supervisory authority,or as to his possible status as a technical employee, and hence we shallallow him to vote subject to challenge.Although there were no employees working in the classifications offile clerk or traffic assistant at the time of the hearing, the Petitionerseeks to include those classifications.As no evidence as to the func-tions of these classifications was taken, we shall allow employees soclassified at the time the eligibility list is compiled to vote subject tochallenge.The Petitioner seeks to include the field expediters, senior field ex-pediters, buyers, and senior buyers, while the Employer contends thatthese employees should be excluded as managerial employees.Buyers15 SeeGeneral Motors Corporation,Packard Electric Division,supra; The B. F. Good-rich Company,supra.10 SeeThiokol Chemical Corporation,Redstone Division,123 NLRB 888. ALBUQUERQUE DIVISION, ACF INDUSTRIES-) INC.415must be high school graduates, and must have an equivalent of 2 yearsof college in accounting, purchasing and procurement, or some relatedfunction, plus 3 years' experience in the field.Their job is to pur-chase materials for the Employer, and they have the authority toreject bids, and commit the Employer's credit up to the amount of$2,500.We find them to be managerial employees, and shall excludethem from the unit.17The field expediters and senior field expeditersin this department are required to have the same background asbuyers, except that only 1 to 2 years' experience is required.Seniorfield expediters must have at least a year's experience as an expediterwith ACF. They are responsible, on a project basis, for the follow-up of suppliers' commitments under purchase orders.They are pri-marily concerned with vendor evaluation, and they assist the fieldinspection representatives, vendor evaluation representative, andliaison engineers with such matters as the evaluation of the causesof vendor deficiencies, and determination of vendor compliance withthe Walsh-Healy Act.One such employee travels extensively with arepresentative from Sandia Corporation (a design agency), and to-gether they evaluate vendor performance.Another is an expert incompliance with the Walsh-Healy Act.All perform basically thesame job, and all effectively recommend whether a supplier shall beaccepted or rejected.We find that the field expediters and senior fieldexpediters should be excluded as managerial employees, as they ex-ercise independent judgment with regard to the management purchas-ing prerogative.'8We do so without deciding whether any of themare supervisors, as contended by the Employer.Department 109-security:The parties stipulated, and we agree,that, due to the very nature of the Employer's work, the entire securitydepartment should be excluded as confidential.Department 112-management systems:The parties stipulated toexclude the senior accounting clerks, systems analysts, senior systemsanalysts, programers, associate programers, and draftsmen as part ofa computer-coordinated management planning function, called PERT(production evaluation and review technique).Although the partiesdisagreed as to whether programers and associate programers aretechnicals or professionals, it was agreed that they are not clericals,and hence should be excluded.The Employer contends, however, that this entire departmentshould be excluded, as its function is uniquely and entirely managerial.It determines management policies and procedures to be followedin the various departments of the organization, and it reorganizesentire departments and reclassifies employees.The Petitioner would17 SeeMack Trucks, Inc.,116 NLRB 1576.18CfFederal Telephone and Radio Company,a Division of International Telephoneand Telegraph Corporation,120 NLRB 1652;Copeland Refrigeration Corporation,118NLRB 1364. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave us include the secretary, department head, secretary-stenog-raphers, and forms clerks. It was stated that all these employeeshave access to the managerial information which results from thedepartment's research and reevaluation.As we find that record evi-dence as to the duties of the men for whom the secretary, departmenthead and secretary-stenographer work, and as to the exact nature ofthe materials handled by the forms clerks, is insufficient upon whichto decide whether these employees are managerial, confidential, orclerical, we shall allow these employees to vote subject to challenge.Department 107-industrial relations :The parties stipulated to ex-clude as confidential employees the secretary, department head, andthe secretary-stenographers who assist H. L. Moore and J. J. Mahon,but the Petitioner refused to so stipulate as to the other two secretary-stenographers in the department; i.e., those who assist R. E. Burge andT. E. Holland.All four of these employees work in the same office,and the men whom they assist all help to determine, formulate, andeffectuate management policy in the field of labor relations.We findthat all four of the secretary-stenographers are confidential em-ployees, and shall exclude them.The parties stipulated that the remaining secretary-stenographersare office clerical employees who should be included.They stipulatedthat : stenographers, typists, file clerks, messengers, receptionist, per-sonnel clerks, and senior personnel records clerks are office clerical em-ployees ; that the labor relations analysts, training representative,salary administrative assistant, salary analysts, wage analysts, andinterviewer-test administrator are managerial and/or confidential em-ployees who should be excluded; and that the supervisor, safety andfire protection is a supervisor within the meaning of the Act.The Employer contends that the insurance administrator, publica-tions editor,.and safety men are managerial employees, and that thefire inspector is managerial and supervisory, while the Petitionercontends they are office clerical employees.The safety men and thefire inspector spend their entire time on safety inspection and imple-mentation of safety measures; however, they perform no guard dutiesor plant protection functions within the meaning of the Act, andhence we find that they are not plant protection employees, and shallinclude them.19The insurance administrator is responsible for theroutine processing of claims filed under the Employer's insuranceplan.The publications editor is responsible for the security of itemsof news from within the plant and from other ACF organizations for19 SeeThe Carborundum Company,133 NLRB 1129.We find that the fire inspector isnot a supervisor.The record indicates that he works directly under the supervisor ofsafety and fire protection,and that, while he has primary responsibility to inspect fireprotection equipment,and is in charge of the volunteer safety brigade,he does not haN ethe authority to grant time off, nor does he hire, fire,or effectively recommend same.There are only two safety men, one on each shift,and the fire inspector only relays orderscoming from the supervisor of safety and fire protection. ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.417incorporation into a monthly publication.Neither of these employeesformulates, determines, or effectuates management policy with regardto labor relations matters, nor assists anyone who does; hence, wefind that neither the publications editor nor the insurance administra-tor is a managerial employee, and shall include them in the unit.Department 401-development and test engineering:The Employertakes no position as to the senior accounting clerks; the Petitionerwould include them.There is no evidence to show that these em-ployees in this department perform functions differing from thefunctions of accounting clerks in other departments, and hence weshall include them in the unit. The Petitioner contends that the drafts-men, technical illustrators, and technical artists are professional em-ployees, while the Employer contends they are technical employees.Without deciding this issue, we shall exclude them from the unit.The Petitioner contends that the technical assistants are technicalemployees, while the Employer takes no position.As there is noevidence in the record as to the duties of these employees, we shallallow them to vote subject to challenge.The parties stipulated thatthe assistant production planner is a supervisor within the meaningof the Act.The Employer takes no position as to the status of the storekeeper,product engineering.As the work of this classification involves onlythe routine storing of materials, and keeping of inventory thereof,we find the storekeeper, product engineering, to be a plant clerical,and shall include him.The Employer contends that the supervisor,special engineering, financial reports, and statistics is a managerialemployee.He receives a salary higher than the average clerical em-ployee, and is required to have a college education, or the equivalentthereof, plus 3 to 5 years' experience.His job entails monitoringexpenses, budgets, etc., and he helps coordinate part of the PERTprogram discussed above.Without deciding whether he is a profes-sional or a managerial employee within the meaning of the Act, weshall exclude him 20Department 431-Rover:The Petitioner contends that the draftingdetailers, draftsmen, and technical illustrators are professional em-ployees, while the Employer contends they are technical employees.Without deciding this issue, we shall exclude them from the unit.The Petitioner would include the receptionist as an office clericalemployee, while the Employer would exclude her as a technical-20we find thatthe duties of this classification in departments431 and 434are the sameas in department 401, and hence shall exclude the supervisor, special engineering, financialreports, and statistics in those departments also.734-070-64-vol.145-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDclerical employee.Consistent with our findings hereinbefore, we findthat this employee is a clerical employee whom we shall include inthe unit.Department 434-engineering systems analysis:The Petitionercontends that the senior machine operators and keypunch operatorsare office clerical employees.We find that these employees are clericalemployees and we shall include them in the unit.Department 441-Pluto:The Petitioner contends that the drafts-men are professional employees, while the Employer contends theyare technical employees.Without deciding this issue, we shall ex-clude them from the unit herein found appropriate.Department 451-pressure systems:The Employer contends thatthe assistant production planners are technical employees, while thePetitioner contends they are office clerical employees.We find thatthe facts relating to the duties and background of these employees inthis department are the same as to this classification in department543, and we find that the assistant production planners in this de-partment are also technical employees whom we shall exclude fromthis unit.Department 201-plant engineering:The parties stipulated thatjob estimators and maintenance clerks in this department are plantclerical employees.The Petitioner and Employer stipulated that thepreventive maintenance scheduler is a supervisor, while the Intervenorrefused to so stipulate.We find record evidence to support the stipu-lation that this employee is a supervisor within the meaning of theAct, and shall exclude him.Although no evidence was taken as to the job functions of theengineering clerks and senior engineering clerks in this department,the Petitioner includes these two classifications in its list of inclusionssubmitted at the close of the hearing.The exhibits show that therewere no employees in these classifications at the time of the hearing.Should there be anyone in these classifications at the time the eligi-bility list is drawn up, these employees shall be allowed to vote sub-ject to challenge.Accordingly, we find that all salaried office and plant clerical em-ployees, including those office and plant clerical employees listed inthe attached Appendix, employed at the Employer's Albuquerque,New Mexico, facilities, including the Alameda, San Pedro, Menaul,and main Albuquerque facilities, but excluding the Employer's fieldprocurement offices in Indianapolis, Indiana, and Los Angeles,California, and the Nevada test site, located at Mercury, Nevada, and ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.419excluding all other employees," all technical employees, professionalemployees, confidential employees, managerial employees, guards, andsupervisors as defined in the Act, and as listed in the Appendix, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(c) (1) and Section 2(6) and (7)of the Act.[Text of Direction of Election omitted from publication.]a The list of classifications of employees in the Appendix under"included,"along withthose "allowed to vote subject to challenge,"constitute a comprehensive and all-inclusivelist of inclusions.The list of classifications of employees under "excluded"Includes onlythose classifications which the parties stipulated should be excluded,and those which werein dispute,and which the Board has decided to exclude.It does not contain a listing ofother employees whose exclusion was not disputed,but whose status as either guards,professional employees,technical employees,confidential employees,managerial employees,or supervisors,was not litigated.These employees are excluded from the unit by opera-tion of the phrase "all other employees."APPENDIXIncludedExcludedDepartment 101Allowed to vote subject tochallengeAccounting clerks.Supervisor, accounting.Secretary, departmentSenior accounting clerks.Supervisor, payrolls.head.Flexowriter operators.Supervisor, fiscalTypists.accounting.Accountants.Associate accountants.Department 102Accounting clerks.Senior accounting clerks.Typists.Secretary-stenographers.Accountants.Associate accountants.Secretary, departmenthead.Department 103Receptionist.ISecretary-executive.Department 104Auditors.Secretary,departmentSenior auditors.head.Associate auditors. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX-ContinuedIncludedExcludedAllowed tovote subject tochallengeDepartment 106Stenographers.Typists.Offset duplicating machineoperators.Senior offset duplicatingmachine operators.Document control clerks.Chief document controlclerks.Contract print machineoperators.Records control clerks.Chief records controlclerks.Office equipment controlclerks.Chauffeur.File clerks.Messengers.Switchboard operators.Flexowriter operators.Senior switchboardoperator.Technical assistant,microfilm operations.Senior chauffeur.Supervisor, duplicatingmachine operations.Supervisor, microfilmoperations.Supervisor, documentcontrol.Secretary, departmenthead.Department 107 'Secretary-stenographers(other than thosespecifically excluded).Typists.Stenographers.File clerks.Messengers.Receptionist.Personnel clerks.Senior personnel clerks.Senior administrator.Publications editor.Safety men.Fire inspector.Secretary, departmenthead.Secretary-stenographersin offices of H. L.Moore, J. J. Mahon,R. E. Burge, andT. E Holland.Labor relations analysts.Training representative.Salary administrator.Salary analysts.Wage analysts.Interviewer-testadministrator.Supervisor, safety andfire protection.Department 108Stenographers.Buyers.Secretary, departmentTypists.Senior buyers.head.Secretary-stenographers.Field expediters.File clerks.Purchasing assistants.Senior field expediters.Traffic assistants.Traffic clerks.Technical librarian.Supervisor, traffic.Receptionist. ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.421IncludedAPPENDIX-ContinuedExcludedDepartment 109 (entire department excluded)Department 111Typists.Secretary-stenographers.Flexowriter operators.Technical report typists.Machine operators.Senior machine operators.Data transmission equip-ment operators.Data processing clerks.Keypunch operators.Scheduling analysts.Senior schedulinganalysts.Engineering estimators.Senior engineeringestimators.Technical writers.Senior technical writers.Technical artists.Technical illustrators.Allowed tovote subject tochallengeSecretary, departmenthead.Network coordinatoranalyst.Department 112Senior accounting clerks.Systems analysts.Senior systems analysts.Programers.Associate programers.Draftsmen.Secretary, departmenthead.Secretary-stenographer.Forms clerks.Department 114Machine technicians.Data control editor.Secretary, departmenthead.Honeywell operators.Department 201,Stenographers.Preventive maintenanceSecretary, departmentJob estimators.scheduler.head.Maintenance clerks.Engineering clerks.Senior engineeringclerks. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDIncludedSecretary-stenographers.Dispatcher.Inventoryrecordsanalysts.Stock analysts.Chief receiving clerk.Flexowriter operators.Engineering clerks.Senior engineering clerks.Secretary-stenographer.APPENDIX-ContinuedExcludedAllowed to vote subject tochallengeDepartment 203Secretary, departmenthead.Supervisor, storesinventory control.Department 204Standards andspecifications analyst.Design engineers.Associate designengineers.Process engineers.Secretary, departmenthead.Department 301Department 302Typists.Secretary-stenographer.Certification clerks.Supervisor, quality con-trol records.Supervisor,nondestruc-tive testingSupervisor, technicaltesting.Supervisor, field inspec-tion.Supervisor, vendorinspection.Metallurgicalengineers.Associate metallurgicalengineers.Associate chemicalengineers.Test engineers.Test technicians.Field imspection repre-sentative (FortWorth).Field inspection repre-sentative (Albuquer-que). ALBUQUERQUE DIVISION, ACF INDUSTRIES, INC.APPENDIX-Continued423IncludedIExcludedIAllowed tovote subject tochallengeDepartment 303Typists.Secretary-stenographer.Engineering clerks.Senior engineering clerks.Flexowriter operators.Records clerks.Typists.Secretary-stenographer.Engineering clerks.Senior engineering clerks.Storekeeper, gauges.Records clerks.Supervisor, qualitycontrol records.Quality controlengineers.Senior quality controlengineers.Associate quality controlengineers.Quality control analysts.Department 304Supervisor, standardslaboratory.Supervisor, tools andgauges.General supervisors,standards laboratory.Senior standards tech-nicians.Senior tool and gaugetechnicians.Field inspectionrepresentative.Department 305Switchboard operators.Technical specialists.Secretary-stenographer.File clerks.Department 401Typists.Draftsmen.Secretary, departmentStenographers.Technical illustrators.head.Senior engineering clerks.Technical artists.Technical assistants.Senior accountingclerks.Assistant productionStorekeeper, productplanners.engineering.Supervisor,special engi-neering, financial re-ports and statistics.Department 431Typists.Draftsmen.Secretary, departmentEngineering clerks.Drafting detailers.head.Senior engineering clerks.Technical illustrators.Secretary-stenographers.Receptionist. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX-ContinuedIncludedExcludedAllowed to vote subject tochallengeDepartment 434Senior-machine operators.Keypunch operators.Secretary-stenographers.Senior engineering clerks.Supervisor,special engin-eering, financial re-ports and statistics.Secretary,departmenthead.Department 441Secretary-stenographers.Senior engineering clerks.Draftsmen.Secretary,departmenthead.Department 451Typists.Secretary-stenographers.Engineering clerks.Senior engineering clerks.Assistant productionplanners.Secretary,departmenthead.Department 541Typists.Secretary-stenographers.Keypunch operators.Engineering clerks.Senior engineering clerks.Process engineer.Secretary,departmenthead.Department 542Typists.Stenographers.Secretary-stenographers.Engineering clerks.Senior engineering clerks.Document control clerks.Supervisor, engineeringrecords control.Storekeeper,productengineering.Standards and specifica-tions analysts.Foreman, tool cribs.General foreman, toolcribs.Associate electronicsengineers.Associate designengineers.Tool engineers.Process engineers.Technical writers.Draftsmen.Engineering data pro-cedures analysts.Drafting checkers.Secretary, departmenthead. THE HALSEYW. TAYLOR COMPANYIncluded425APPENDIX-ContinuedExcludedAllowed to vote subject tochallengeDepartment 543Typists.Production planners.Secretary, departmentSecretary-stenographers.Assistant productionhead.Senior engineering clerks.planners.Program schedulers.Keypunch operators.Production schedulers.Supervisor, shopProduction control clerks.Supervisor, lift-truckschedules.Production coordinators.operators.Contract print machineSupervisor, productionoperators.stores.Machine load coordinators.Supervisor, productionschedulers.Supervisor, productioncontrol.Supervisor, productionplanners.General supervisor, pro-duction planning andcontrol.Storekeeper, productionstores.Foreman, shopexpediters.Foreman, warehouseand receiving.The Halsey W. Taylor CompanyandUnited Steelworkers ofAmerica,AFL-CIO.Case No. 8-CA-3118.December 12, 1963DECISION AND ORDEROn September 9, 1963, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].145 NLRB No. 43.